DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response to the amendment filed on 1/20/2022.
Claims 8-9 and 17-18 have been canceled.
Claims 1, 3 and 12 have been amended.
Claims 1-7, 10-16 and 19-20 are pending for consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/4/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
The terminal disclaimer filed on 1/20/2022 has been approved and recorded.  Therefore, the double patenting rejection of claims 1 and 12 has been withdrawn.
Applicant’s arguments with respect to claims 1-7, 10-16 and 19-20 have been considered but are moot.

Claim Objections
Claims 1, 3 and 12 are objected to because of the following informalities:  Claims 1, 3 and 12 recite the limitation “Determining, based on detecting the data security thread”.  It should be changed to “Determining, based on detecting the data security threat”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 10-16 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 
Claims 1, 3 and 12 recite computer-implemented functions including, among other limitations, “determining whether the data risk value is greater than a threshold corresponding to data risk, and in response to the data risk value being greater than the threshold corresponding to data risk, limiting the data of the endpoint to non-classified files”.
Applicant is respectfully reminded, for computer-implemented features, “examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.” MPEP § 2161.01(I).
The pending claims 1, 3 and 12 do not provide the necessary written description support for pending claims 1, 3 and 12. See Accord Ariad, 598 F.3d at 1349 (indicating original claim language does not necessarily satisfy the written description requirement for the claimed subject matter).  Furthermore, Applicant’s specification does not describe an algorithm that performs the function “determining whether the data risk value is greater than a threshold corresponding to data risk, and in response to the data risk value being greater than the threshold corresponding to data risk, limiting the data of the endpoint to non-classified files” in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. For example, Applicant’s specification discloses “To reduce the risk of threat for the endpoint, the user may be required to attend training on proper computing behavior to reduce the user risk value. The data of the endpoint may be limited to non-classified files or files with low-sensitivity to reduce the data risk value…” Spec. [0063]. 
However, such disclosure is not an algorithm (e.g., the necessary steps and/or flowcharts) that performs the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.  For these reasons, claims 1, 3 and 12 are rejected for lack of written description. 
Dependent claims 2, 4-7, 10-11, 13-16 and 19-20 fail to cure this deficiency of independent claims 1, 3 and 12 (set forth directly above) and are rejected accordingly.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7, 10-16 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regard claims 3 and 12, these claims recite the limitations “determining whether the channel risk value is greater than a threshold corresponding to channel risk” and “determining whether the data risk value is greater than a threshold corresponding to data risk”.  It is unclear if the thresholds, in bold, recited in these limitations are referred back to the threshold in the following previous step “determining a threshold based on whether the endpoint is operating in a high-security” or they are different thresholds.  For the purpose of prior art rejection, the Examiner interprets that they are not the same.  Further clarification is required.
Dependent claims 2, 4-7, 10-11, 13-16 and 19-20 fail to cure this deficiency of independent claims 3 and 12 (set forth directly above) and are rejected accordingly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lieblich et al. (US 20090178142) (hereinafter Lieblich) in view of Dobrila et al. (US 20180060591) (hereinafter Dobrila), and further in view of Cambou (US 20170346644) (hereinafter Cambou).
Regarding claim 1, Lieblich discloses a system for detecting a data security threat, the system comprising: one or more processors (Lieblich: see figure 2); and a memory storing instructions that, when executed by the one or more processors (Lieblich: see figure 2), cause the system to perform: 
determining a data risk value for data of the endpoint based on the number of classified files within the data (Lieblich: see table 1 below; and paragraphs 0093, 0100-0101 and 0107-0108, “Data Risk reflects the value of 
    PNG
    media_image1.png
    526
    569
    media_image1.png
    Greyscale

determining an endpoint risk value for the endpoint based on a user risk value and the cyber security risk value (Lieblich: see table 6; and paragraphs 0018, 0108 and 0114, “assessing asset values for each piece of electronically available information to which the end user has access; (b) monitoring the end user's interactions with a computer system through which the end user accesses the electronically available information; (c) determining a risk score in real time for the end user based upon the asset values and the end user's interactions, the risk score indicative of the risk that the end user poses to the electronically available information”); 
determining a channel risk value for a set of channels through which the data is conveyable by the endpoint based on a number of channels within the set of channels and a type of channels within the set of channels (Lieblich: see Table 4; and paragraphs 0097, 0112 and 0113, “Concealment Risk reflects the likelihood that an end user will intentionally or maliciously transmit sensitive information to unauthorized parties using secure or encrypted communications channels. This risk level increases as the end user employs potentially covert or secret communications techniques from his computer system with increasing frequency”); ad 
determining a data security risk value based on the data risk value, the endpoint risk value, and the channel risk value (Lieblich: paragraphs 0100 and 0109, “the transitory information will affect values different risk categories, which will be combined in order to form a total end user risk score. Preferably, the risk categories will include, without limitation: [0101] Data Risk; 
detecting a data security threat in response to the data security risk value being the same as or greater than the threshold (Lieblich: paragraphs 0084-0086 and 0128, “a Security Agent 404 detects an exceptional event (as defined previously), the Security Agent 404 may choose to notify a server 116 of the exceptional”… “After determining whether a given action increases an end user's risk score above a predetermined threshold, the Security Agent may take one or more actions”); and 
determining, based on detecting the data security threat, one or more remedial measures based on the data risk value, the endpoint risk value, and the channel risk value to reduce corresponding risks (Lieblich: paragraphs 0128-0135, “the Security Agent may take one or more actions”), wherein the determining one or more remedial measures comprises: determining whether the channel risk value is greater than a channel risk threshold, and in response to the channel risk value being greater than the channel risk threshold, reducing a number of one or more of following channels: wired or wireless connections, peripheral connectors, email programs, texting programs, virtual chat programs, and video conferencing programs (Lieblich: paragraphs 0128-0135, “After determining whether a given action increases an end user's risk score above a predetermined threshold, the Security Agent may take one or more actions…. [0132] Halting the system. [0133] Logging the end user out of the system. [0134] Disconnecting the determining whether the data risk value is greater than a data risk threshold, and in response to the data risk value being greater than the data risk threshold, limiting the data of the endpoint to non-classified files (Lieblich: see table 1 
    PNG
    media_image2.png
    421
    436
    media_image2.png
    Greyscale
; and paragraphs 0108-0109, “n this embodiment, if the data is edited by more than one person, the Data Risk will be increased by up to ten points. If, for example only one person accesses the data source, then perhaps only one point will be assessed to the "Edited by more than one person" attribute. If, conversely, fifty people access this data source, then the "Edited by more than one person" attribute may score the full ten points. Similarly, if the data is stored in a secure location on a trusted server, the "Network location" attribute may receive the entire allocable five points. If the data is stored on a publicly available server outside the company's firewall, then the "Network location" attribute might only receive a score of one point”).
Lieblich does not explicitly disclose the following limitation which is disclosed by Dobrila, scanning the endpoint to determine a number of malwares running on the endpoint and a number of security updates to be applied to the endpoint (Dobrila: paragraphs 0032 and 0048, “the malware determination module 208 can provide an instruction to an anti-malware program running on the computing device 102 to collect files or other content more aggressively for analysis by the risk determination system 104 (e.g., for computing device that are categorized as risky, such as having at least a threshold risk factor), an indication for an anti-malware program running on the computing device 102 to perform a quick and/or full system scan, an indication for the computing device 102 to enforce operating system and/or anti-malware program update settings, an indication for an anti-malware program running on the computing device 102 to change to a paranoid mode”); determining a cyber security risk value based on a number of malwares running on the endpoint and a number of security updates to be applied to the endpoint (Dobrila: paragraphs 0013 and 0048, “This risk factor is a rating or value indicating the probability or likelihood of the computing device”… “the malware determination module 208 can provide an instruction to an anti-malware program running on the computing device 102 to collect files or other content more aggressively for analysis by the risk determination system 104 (e.g., for computing  and Dobrila are analogous art because they are from the same field of endeavor, risk assessment.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lieblich and Dobrila before him or her, to modify the system of Lieblich to include the risk determination system of Dobrila based on categorized as risk and indication for an anti-malware program. The suggestion/motivation for doing so would have been to protect computing devices against such threats (Dobrila: paragraph 0001).
Lieblich in view of Dobrila does not explicitly disclose the following limitation which is disclosed by, determining a threshold based on whether the endpoint is operating in a high-security mode or a low-security mode, wherein the threshold is higher when the endpoint is operating in the high-security mode than when the endpoint is operating in the low-security mode (Cambou: paragraphs 0007-0008 and 0028, “Responsive to a determination that the hardware device corresponds to the third security level, the processor compares only the generic key of the authentication key to the reference key for authentication. In one embodiment of the authentication system, the first level of security is associated with a low security environment, the second level of security is associated with a high security environment, and the third level of security is associated with a trusted environment”).  Lieblich in view of Dobrila  in view of Dobrila and Cambou before him or her, to modify the system of Lieblich in view of Dobrila to include the hierarchical architecture of security for cyber physical systems of Cambou. The suggestion/motivation for doing so would have been to have a security architecture that more efficiently and reliably provides variable levels of security for accessing a cyber physical system (Cambou: paragraph 0004).
Regarding claim 3, claim 3 discloses a system claim that is substantially equivalent to the system of claim 1.  Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 3 and rejected for the same reasons.
Regarding claim 12, claim 12 discloses a method claim that is substantially equivalent to the system of claims 1 and 3. Therefore, the arguments set forth above with respect to claims 1 and 3 are equally applicable to claim 12 and rejected for the same reasons.
Regarding claims 2 and 11, Lieblich as modified further discloses wherein: the data security risk value is a product of the data risk value, the endpoint risk value, and the channel risk value
Regarding claims 4 and 13, Lieblich as modified further discloses wherein the data risk value is determined based on a number of classified files within the data (Lieblich: see table 1 below; and paragraphs 0093, 0101 and 0107-0108, “Data Risk reflects the value of sensitive information in a document or other data source and its risk of disclosure, corruption or deletion. In various embodiments, the data may be a word processing document, a spreadsheet, source code, or any other form of computer-readable data such as may exist in a database or on an intranet website. Preferably, Data Risk is assessed for each document or data source to which a given end user has access. A data source is preferably assigned a Data Risk score based upon its attributes. The Data Risk score may then be used to determine an end user's risk score, or even the total risk score for a group of end users or documents”).
Regarding claims 5 and 14, Lieblich as modified further discloses wherein the data risk value is determined further based on a type of classified files within the data (Lieblich: see table 1, “classified data source type”).

    PNG
    media_image1.png
    526
    569
    media_image1.png
    Greyscale

Regarding claims 6 and 15, Lieblich as modified further discloses wherein the endpoint risk value is further determined based on a user risk value 
Regarding claims 7 and 16, Lieblich as modified further discloses wherein the user risk value is determined based on a user behavior associated with the data or the endpoint (Lieblich: paragraph 0107, “Data Risk is assessed for each document or data source to which a given end user has access. A data source is preferably assigned a Data Risk score based upon its attributes. The Data Risk score may then be used to determine an end user's risk score, or even the total risk score for a group of end users or documents.”).
Regarding claims 10 and 19, Lieblich as modified further discloses wherein the channel risk value is determined further based on a type of channels within the set of channels (Lieblich: paragraphs 0112- 0113, “An end user's E-mail Risk characterizes the possible disclosure of sensitive information or attacks upon a computer system through the use of e-mail. This risk level would preferably increase as the end user received increasing amounts of unsolicited e-mail, or spam. It would also increase for a variety of other factors, which, for one embodiment, are disclosed below in Table 5. As before, E-mail Risk may be used to determine the risk score for an end user or a group of end users”).
Regarding claims 11 and 20, Lieblich as modified further discloses wherein the data security risk value is a product of the data risk value, the endpoint risk value, and the channel risk value (Lieblich: paragraphs 0100 and 0109, “the transitory information will affect values different risk categories, which will be combined in order to form a total end user risk score. Preferably, the risk categories will include, without limitation: [0101] Data Risk; [0102] Application Risk; [0103] Password Risk; [0104] Concealment Risk; [0105] E-mail Risk; and [0106] Asset Risk”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892 form, e.g., Ford (US 20190036971) discloses remediating multivariate risk; and Zimmermann (US 20180027006) discloses a cyber intelligence system, a unified application firewall, and a cloud security fabric that has enterprise APIs for connecting to the information technology infrastructure of an enterprise, developer APIs 102 for enabling developers to access capabilities of the fabric and connector APIs by which the fabric may discover information about entities relevant to the information security of the enterprise.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG T DOAN whose telephone number is (571)272-0740.  The examiner can normally be reached on Monday-Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D Feild can be reached on (571)272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/TRANG T DOAN/Primary Examiner, Art Unit 2431